DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Species 1 in the reply filed on 1/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
3.	The information disclosure statement filed 3/20/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The applicant did not provide an English-language explanation of relevance for Non-Patent Literature Documents C2 and C3.  The applicant’s statement that “The relevance of non-English-language foreign or international report(s) C2 and C3 is/are found in the citations of document(s) B1-B5” provides no description of the content of the German-language Written Opinion and Office Action which presumably explain why each reference B1-B5 is considered pertinent.  See MPEP 609.04(a)(III).
Drawings
200” has been used to designate both control valves (Figure 2) and solenoid valves (Figure 1B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 22 (Figure 1b).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
6.	The disclosure is objected to because of the following informalities: Reference characters "132" and "128" have both been used to designate brake cylinders ([0028]).  The Examiner suggests changing “the four brake cylinders 132, 134” ([0028]) to --the four brake cylinders 128, 134--.
Appropriate correction is required.
7.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 6 recites “wherein the control device is further configured to activate the additional valve unit simultaneously with the foot brake module” (Lines 7-8).  The specification fails to provide antecedent basis for this feature.
Claim 7 recites “wherein the valve unit when not energized has an unpressurized output” (Line 7).  The specification fails to provide antecedent basis for this feature.
Claim Objections
8.	Claim 1 is objected to because of the following informalities:  Claim 1 recites “unit one” (Line 2), which should be changed to –unit to one--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “An air treatment unit for a brake system of a utility vehicle, comprising” (Line 1).  It is unclear which feature the claim further defines.  The Examiner suggests changing “vehicle, comprising” to --vehicle, the air treatment unit comprising--.
Claim 4 recites “a distribution unit configured to distribute air treated by the air treatment unit to at least one brake circuit assigned to a service brake of the brake system; and at least one connecting line arranged to connect the distribution unit to the foot brake module connection, wherein the connecting line is part of one of a plurality of brake circuits of the utility vehicle, the valve unit is arranged in the connecting line, and the valve unit is configured to be fed from the plurality of brake circuits”.  It is unclear how “treated” air differs from regular air.  In addition, the valve unit (110) is upstream from all of the brake circuits (126, 132, 142).  It is unclear how “the valve unit is configured to be fed from the plurality of brake circuits” as claimed.
Claim 4 introduces “at least one brake circuit” (Line 3), “one of a plurality of brake circuits” (Line 7) and “the plurality of brake circuits” (Line 10).  It is unclear how each of these circuits reconcile.

Claim 7 recites “wherein the valve unit when not energized has an unpressurized output”.  The confusing syntax and lack of antecedent basis in the specification makes it unclear what this claim requires.  The claim appears to refer to the vent depicted in Figure 1B.
Claim 8 recites “an electronic air treatment unit”.  It is not clear what feature this refers to.  If it refers to the already introduced “air treatment unit”, then it is unclear how many air treatment units are required.
Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “[a] machine-readable storage medium on which is stored a computer program configured to one or more of carry out and activate the method of claim 11” may be directed towards a signal.  A transitory, propagating signal like the claim above is not within one of the four statutory categories.  An example of acceptable language is “A non-transitory computer readable medium”.
Claim Rejections - 35 USC § 102

14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

15.	Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diekmeyer et al (DE 102004001532).
As per claim 1, Diekmeyer et al discloses an air treatment unit ([0014; Fig. 1) for a brake system of a utility vehicle, comprising: 
a foot brake module connection (30) configured to couple the air treatment unit one or more of pneumatically and electrically to a foot brake module (26); 
at least one valve unit (10) for charging the foot brake module connection with a control pressure to activate the foot brake module; and 
a control device (16, 18) configured to activate the at least one valve unit. 
As per claim 11, Diekmeyer et al discloses a method for operating an air treatment unit ([0014]; Fig. 1), the air treatment unit including a foot brake module connection (30) configured to couple the air treatment unit one or more of pneumatically and electrically to a foot brake module (26), at least one valve unit (10) for charging the foot brake module connection with a control pressure to activate the foot brake module, . 
16.	Claim(s) 1-4 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broome (US 5,443,306).
As per claim 1, Broome discloses an air treatment unit (32, 21, 10) for a brake system of a utility vehicle, comprising: 
a foot brake module connection (32) configured to couple the air treatment unit one or more of pneumatically and electrically to a foot brake module (11); 
at least one valve unit (21) for charging the foot brake module connection with a control pressure to activate the foot brake module; and 
a control device (10) configured to activate the at least one valve unit. 
As per claim 2, Broome discloses the air treatment unit as claimed in claim 1, wherein the control device is coupleable to at least one wheel rotational speed sensor (V) of the utility vehicle, and the control device is configured to activate one or more of the at least one valve unit and at least one control valve (13) of an anti-lock brake system (Col. 7, line 66 – Col. 8, line 3) of the utility vehicle using a wheel rotational speed sensor signal (Col. 2, lines 53-56) generated by the wheel rotational speed sensor. 
As per claim 3, Broome discloses the air treatment unit as claimed in claim 2, wherein the control device is configured to activate one or more of the at least one valve 
As per claim 4, Broome discloses the air treatment unit as claimed in claim 3, further comprising: a distribution unit (33) configured to distribute air treated by the air treatment unit to at least one brake circuit (12, 16) assigned to a service brake (16) of the brake system; and 
at least one connecting line (32, 34) arranged to connect the distribution unit to the foot brake module connection, wherein the connecting line is part of one of a plurality of brake circuits (32, 34, 39, 12) of the utility vehicle, the valve unit is arranged in the connecting line (21, 32), and the valve unit is configured to be fed from the plurality of brake circuits (20, 21). 
As per claim 11, Broome discloses a method for operating an air treatment unit (32, 21, 10), the air treatment unit including a foot brake module connection (32) configured to couple the air treatment unit one or more of pneumatically and electrically to a foot brake module (11), at least one valve unit (21) for charging the foot brake module connection with a control pressure to activate the foot brake module, and a control device (10) configured to activate the at least one valve unit to activate the foot brake module, comprising the act of: generating a control signal to activate the valve unit such that the foot brake module connection is charged with the control pressure (54; Col. 5, lines 5-9). 
Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


18.	Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broome (US 5,443,306) in view of Gerum et al (US 2007/0170774).
As per claim 5, Broome discloses the air treatment unit as claimed in claim 4, wherein the control device is configured to activate in response to a failure of an electronic brake system (Col. 1, line 61 – Col. 2, line 3; Col. 9, lines 58-68) of the utility vehicle.  Broome does not disclose activating the valve unit in response to a failure of an electronic brake system.
Gerum et al discloses a braking system wherein the control device is configured to activate the valve unit in response to a failure of an electronic brake system ([0057]) of the utility vehicle.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control units of Broome by providing redundant control units as taught by Gerum et al in order to provide failsafe brake operation (Gerum et al: [0022]).
	As per claim 6, Broome and Gerum et al disclose the air treatment unit as claimed in claim 5.  Broome discloses further comprising: at least one additional connection (24) configured to pneumatically couple the air treatment unit to one or more of a parking brake circuit and a trailer brake circuit of the plurality of brake circuits, and at least one additional valve unit (27) configured to charge the additional connection with an additional control pressure, wherein the control device is further configured to 
As per claim 7, Broome and Gerum et al disclose the air treatment unit as claimed in claim 6.  Broome further discloses wherein the valve unit when not energized has an unpressurized output (Line 22 does not include additional compressors). 
As per claim 8, Broome and Gerum et al disclose the air treatment unit as claimed in claim 7.  Broome further discloses wherein the control device is further configured to read rotational speed signals (Col. 4, lines 57-66) via redundant additional rotational speed sensors (V) configured to supply information to an electronic air treatment unit (10; Col. 4, lines 57-66). 
As per claim 9, Broome and Gerum et al disclose the air treatment unit as claimed in claim 7.  Broome further discloses wherein the control device is configured to read rotational speed signals of a sensor (V) of the at least one wheel rotational speed sensors which supplies rotational speed signals to one or more of an ABS and an EBS system of the utility vehicle (Col. 2, lines 53-56).
19.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broome (US 5,443,306) in view of Gerum et al (US 2007/0170774) as applied to claim 7 above, and further in view of Wrede (US 6,449,551).
As per claim 10, Broome and Gerum et al disclose the air treatment unit as claimed in claim 7.  Broome further discloses wherein the control device is configured to read at least one rotational speed sensor signal (V) from the at least one wheel rotational speed sensors via a data bus (Col. 4, lines 57-66), but does not disclose wherein the data bus is a CAN data bus. 
.
20.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broome (US 5,443,306) in view of Sabelström et al (US 2010/0063702).
As per claim 12, Broome discloses the method of claim 11, but not a machine-readable storage medium on which is stored a computer program configured to one or more of carry out and activate the method.
Sabelström et al discloses a system and a method for stabilizing a vehicle comprising a machine-readable storage medium (Claim 24) on which is stored a computer program (Claim 24) configured to one or more of carry out and activate the method.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic control units of Broome by forming them as programmed computers taught by Sabelström et al in order to provide responsive brake control.
21.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diekmeyer et al (DE 102004001532) in view of Sabelström et al (US 2010/0063702).
As per claim 12, Diekmeyer et al discloses the method of claim 11, but not a machine-readable storage medium on which is stored a computer program configured to one or more of carry out and activate the method.
.
Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Air Brakes
Hummel et al (US 2016/0068144).
Herges et al (US 2013/0184957).
Grauel et al (US 4,632,466).
Muller et al (US 4,616,881).
Grauel et al (US 4,585,278).	
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657